EXHIBIT 10.7

INTELLECTUAL PROPERTY AGREEMENT

          This AGREEMENT made this 10th day of August, 2009,by and between OCWEN
FINANCIAL CORPORATION, a Florida corporation (“OFC”) and ALTISOURCE SOLUTIONS
S.à r.l., a private limited liability company organized under the laws of the
Grand Duchy of Luxembourg, (“ALTISOURCE S.à r.l.”).

RECITALS

          WHEREAS, OFC and Altisource Portfolio Solutions S.A. (formerly known
as Altisource Portfolio Solutions S.à r.l., formerly known as Ocwen Luxembourg
S.à r.l.), the sole parent of ALTISOURCE S.à r.l. (“ALTISOURCE Parent”), are
parties to a Separation Agreement dated as of August 10, 2009 (the “Separation
Agreement”), pursuant to which OCWEN will (i) separate the ALTISOURCE Business
(as defined in the Separation Agreement) and (ii) distribute (the “Separation”)
to the holders of shares of OCWEN’s outstanding capital stock all of the
outstanding capital stock of ALTISOURCE Parent;

                    WHEREAS, following the Separation, ALTISOURCE (as defined
below) will operate the ALTISOURCE Business, and OCWEN (as defined below) will
operate the OCWEN Business (as defined in the Separation Agreement);

                    WHEREAS, as part of the separation of the ALTISOURCE
Business pursuant to the Separation Agreement, OCWEN is to contribute the
ALTISOURCE IP (as defined below) to ALTISOURCE;

                    WHEREAS, pursuant to the Separation Agreement, this
Intellectual Property Agreement (this “Agreement”) will govern the contribution
of the ALTISOURCE IP to ALTISOURCE;

                    WHEREAS, in addition to this Agreement and the Separation
Agreement, OCWEN and ALTISOURCE are also entering into a Transition Services
Agreement, a Services Agreement, and a Technology Products Services Agreement
(collectively, the “Services Agreements”), by which ALTISOURCE will provide
various services to OCWEN (and, in the case of the Transition Services
Agreement, OCWEN will provide certain services to ALTISOURCE); and

                    WHEREAS, pursuant to the Separation Agreement, this
Agreement shall govern the licensing of the Licensed Intellectual Property and
the OCWEN IP, both as defined below, necessary for the Parties to enjoy the
services to be provided under the Services Agreements.

--------------------------------------------------------------------------------



                    NOW, THEREFORE, in consideration of the foregoing Recitals,
the mutual promises contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

                    1.     Definitions

          a)     Capitalized terms used herein and not otherwise defined have
the meanings given to such terms in the Separation Agreement.

          b)     For the purposes of this Agreement, the following terms shall
have the following meanings:

          “Agreement” means this Intellectual Property Agreement, including
schedules and exhibits hereto.

          “ALTISOURCE” shall mean ALTISOURCE Parent and the members of the
ALTISOURCE Group.

          “ALTISOURCE Indemnitees” shall have the meaning set forth in Section
15 below.

          “ALTISOURCE IP” shall mean all Intellectual Property to be owned by
ALTISOURCE following the Separation and includes, but is not limited to, the
Intellectual Property set forth on Schedule I hereto.

          “ALTISOURCE Parent” shall have the meaning set forth in the recitals
hereof.

          “ALTISOURCE S.à r.l.” shall have the meaning set forth in the preamble
hereof.

          “Confidential Information” means information that constitutes trade
secrets or confidential proprietary information, regardless of medium in which
the information is stored, whether now known or to be developed in the future,
including but not limited to all written technical information, data,
specifications, research and development information, engineering drawings,
operating and maintenance manuals and materials, analyses prepared by
consultants and other third parties, all cost information, sales and pricing
data, customer prospect lists, supplier records, customer and supplier lists,
customer and vendor data, development and manufacturing files, vendor and
customer drawings, formulations and specifications, quality records and reports,
and financial records and reports.

          “Disclosing Party” shall have the meaning set forth in Section 10(b)
below.

          “Effective Date” means the Separation Date.

          “Intellectual Property” means all domestic and foreign patents,
copyrights, trade names, domain names, trademarks, service marks, registrations
and applications for any of the foregoing, databases, mask works, Confidential
Information, inventions (whether or not patentable or patented), processes,
know-how, procedures, computer applications, programs and other software,
including operating software, network software, firmware, middleware, design
software, design tools, systems documentation, manuals, and instructions, other
proprietary information, and licenses from third parties granting the right to
use any of the foregoing.

--------------------------------------------------------------------------------



          “Initial Term” means the term of this Agreement that begins on the
Effective Date and ends on the eighth anniversary of the Effective Date.

          “Invoiced Amount” shall have the meaning set forth in Section 5(b)
below.

          “IP Fee Letter” shall have the meaning set forth in Section 5(a)
below.

          “Licensed Intellectual Property” means the Intellectual Property being
licensed to OCWEN hereunder, including the Intellectual Property contained in
Schedule II attached hereto, as that schedule may be amended from time to time
in ALTISOURCE’s sole discretion.

          “Licensed Marks” means the trademarks and service marks identified as
“Trademarks” in Schedule II to this Agreement, as that schedule may be modified
by ALTISOURCE in its sole discretion, and used in conjunction with the offering
and provision of the licensed goods or services.

          “Licensed Technology” means all Licensed Intellectual Property,
excluding the Licensed Marks, necessary for OCWEN to enjoy the benefit of the
Services.

          “Licensed Software” means any of the following software programs:
RealServicing, RealTrans, RealResolution, RealPortal, RealDoc, RealSynergy and
any other software developed after the date hereof licensed from ALTISOURCE to
OCWEN that is integral to OCWEN’s operations.

          “Licensee” shall mean the Party who has been granted a right to use
the other Party’s Intellectual Property.

          “Licensor” shall mean the Party who has granted the other Party a
right to use its Intellectual Property.

          “OCWEN” shall mean OFC and the members of the OCWEN Group.

          “OCWEN Competitor” means any Person (other than OCWEN), together with
its Affiliates, that provides residential loan servicing services in the United
States. For purposes of this definition, “Person” includes any “group” as that
term is used in Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, and “beneficial ownership” shall have the meaning provided in Rule 13d-3
under the Securities Exchange Act of 1934.

          “OCWEN Indemnitiees” shall have the meaning set forth in Section 15
below.

          “OCWEN IP” shall mean any Intellectual Property owned by OCWEN
following the Separation and used in conjunction with any services provided by
OCWEN to ALTISOURCE under the Transition Services Agreement.

          “OFC” shall have the meaning set forth in the preamble hereof.

--------------------------------------------------------------------------------



          “Party” shall mean a party to this Agreement, and “Parties” shall mean
all parties to this Agreement.

          “Receiving Party” shall have the meaning set forth in Section 10(b)
below.

          “Renewal Terms” means any one or more subsequent five-year renewal
terms of this Agreement, or such shorter subsequent period if this Agreement is
terminated.

          “Section” means any enumerated paragraph of this Agreement.

          “Services” means the “ALTISOURCE-Provided Services” as defined in the
Transition Services Agreement, the “Services” as defined in the Service
Agreement and the “Services” as defined in the Technology Products Services
Agreement.

          “Software Change of Control” means at any time, with respect to
ALTISOURCE, the occurrence of any of the following: (a) ALTISOURCE transfers all
or substantially all of its rights and title to (i) any of the Licensed Software
or (ii) any other Licensed Intellectual Property, the effect of which is
material and adverse to Ocwen, in either case to an OCWEN Competitor, or (b) any
OCWEN Competitor, (i) acquires (whether through legal or “beneficial ownership,”
by contract or otherwise), directly or indirectly, the right to vote more than
50% of the total voting power of all common stock of Altisource S.à r.l. or
Altisource Parent then outstanding, or (ii) shall have elected, or caused to be
elected, a sufficient number of its or their nominees to the board of directors
of ALTISOURCE S.à r.l. or ALTISOURCE Parent such that the nominees so elected
(regardless of when elected) shall collectively constitute a majority of the
board of directors of ALTISOURCE S.à r.l. or ALTISOURCE Parent.

          “Term” means the Initial Term and any Renewal Terms.

          “Territory” means the United States and its territories.

                    2.     Transfer of ALTISOURCE IP

          a)     OCWEN will Transfer or cause to be Transferred all right, title
and interest in and to the ALTISOURCE IP owned by OCWEN to ALTISOURCE effective
on the Effective Date free and clear of all liens and encumbrances. To
accomplish this, OCWEN will execute an assignment in form substantially similar
to that attached hereto as Exhibit A, including all exhibits thereto.

          b)     Upon the request of ALTISOURCE, OCWEN, on its own behalf and on
behalf of the members of the OCWEN Group, will execute or cause to be executed
such further documents and will do such further acts or will cause such further
acts to be done as are necessary to accomplish the full and complete Transfer of
all ALTISOURCE IP to ALTISOURCE.

          c)     The Parties will cooperate with one another to the extent
necessary to accomplish the full and complete Transfer of ALTISOURCE IP to
ALTISOURCE, including the recordation of all appropriate documents reflecting
ALTISOURCE’s ownership of the ALTISOURCE IP with government agencies having
jurisdiction over such matters.

--------------------------------------------------------------------------------



          d)     Section 2.08 of the Separation Agreement concerning
“Inadvertent or Incorrect Transfers or Omissions of Assets or Liabilities” shall
apply to the transfer of the ALTISOURCE IP to ALTISOURCE.

          3.     ALTISOURCE Grant of License; Reservation of Rights

          a)     ALTISOURCE hereby grants and confirms to OCWEN the
non-exclusive license and non-exclusive right to use that portion of the
Licensed Intellectual Property necessary to use and enjoy the Services or
otherwise necessary for OCWEN to perform its residential loan servicing
operations, for itself and for the OCWEN Group, solely in the Territory, and the
limited, non-exclusive, fully paid-up, nontransferable, revocable right to
access or to otherwise use, for the term of this Agreement, all Intellectual
Property owned by or, to the extent permitted by the applicable license,
licensed to ALTISOURCE solely to the extent necessary for ALTISOURCE to perform
its obligations to supply any services to OCWEN under the Services Agreements
anywhere in the world, subject to ALTISOURCE’s rights of approval and control
under this Agreement, which approval will not be unreasonably delayed or
withheld.

          b)     To the extent that ALTISOURCE ceases to provide any particular
Services, the license granted hereunder for the Licensed Intellectual Property
pertinent to such Services will likewise cease, unless and to the extent that
the same Licensed Intellectual Property is required for OCWEN’s enjoyment of any
other Services being provided by ALTISOURCE for the benefit of OCWEN at the time
of cessation or in the future.

          c)     The Parties agree that it is critical that the Licensed
Intellectual Property be protected and enhanced, and toward this end, OCWEN
agrees, both during the Term and thereafter, not to:

             i)      combine any name or names, service marks, or trademarks
with the Licensed Marks;

             ii)     use any other name or names, service marks, or trademarks
in association with the Licensed Marks in any advertising, promotion, publicity,
labeling, packaging or printed matter of any kind utilized by OCWEN without
ALTISOURCE’s prior express written consent;

             iii)   do or suffer to be done any act that may in any way
adversely affect any rights of ALTISOURCE in and to the Licensed Intellectual
Property or any registrations thereof or which, directly or indirectly, may
reduce the value of the Licensed Intellectual Property or detract from them or
the reputation of ALTISOURCE;

--------------------------------------------------------------------------------



             iv)   challenge the title or rights of ALTISOURCE in or to the
Licensed Intellectual Property;

             v)   apply to register or maintain any application or registration
respecting the Licensed Intellectual Property or any other mark or domain name
confusingly similar to the Licensed Marks, or domain names licensed hereunder,
except with the consent and direction of ALTISOURCE and in the name of
ALTISOURCE, unless otherwise directed by ALTISOURCE;

             vi)   use any colorable imitation of any of the Licensed Marks or
any variant form (including variant design forms, logos, colors, or type styles)
not specifically approved by ALTISOURCE;

             vii)   misuse the Licensed Intellectual Property or take any action
that would tend to destroy or diminish the value of the Licensed Intellectual
Property; or

             viii)  make use of the Licensed Technology beyond the internal
enjoyment and exploitation of the Services.

          d)     The Parties agree that all use by OCWEN of the Licensed
Intellectual Property under the terms of this Agreement inures to the benefit of
ALTISOURCE.

          e)     OCWEN agrees to: (i) cooperate fully with ALTISOURCE in
securing and maintaining the ownership and goodwill of ALTISOURCE in the
Licensed Intellectual Property; and (ii) to assist ALTISOURCE, at ALTISOURCE’s
direction, in the protection, enhancement, maintenance, and enforcement of
ALTISOURCE’s rights in the Licensed Intellectual Property.

          f)     ALTISOURCE reserves all rights in and to the Licensed
Intellectual Property, and ALTISOURCE may exercise such rights at any time. In
that regard, nothing herein shall be deemed to prevent ALTISOURCE, at any time,
from using and granting to third parties the right to use the Licensed
Intellectual Property in the Territory or elsewhere in connection with the
Services.

          g)     OCWEN shall not exploit the Licensed Intellectual Property
licensed hereunder outside the Territory or for any purpose beyond its use and
enjoyment of the Services without the prior express written consent of
ALTISOURCE.

          h)     Nothing herein shall be deemed to be a grant to OCWEN of the
right to use or exploit any Licensed Intellectual Property beyond that licensed
hereunder.

          4.     OCWEN Grant of License; Reservation of Rights

          a)     OCWEN hereby grants and confirms to ALTISOURCE the
non-exclusive license and non-exclusive right to use that portion of OCWEN IP
necessary to use and enjoy the services OCWEN is to provide ALTISOURCE under the
Transition Services Agreement or otherwise necessary for ALTISOURCE to perform
its mortgage services, financial services or technology products operations, for
itself and for the ALTISOURCE Group, and the limited, non-exclusive, fully
paid-up, nontransferable, revocable right to access or to otherwise use, for the
term of this Agreement, all Intellectual Property owned by or, to the extent
permitted by the applicable license, licensed to OCWEN solely to the extent
necessary for OCWEN to perform its obligations to supply any services to
ALTISOURCE, subject to OCWEN’s rights of approval and control under this
Agreement, which approval will not be unreasonably delayed or withheld.

--------------------------------------------------------------------------------



          b)     To the extent that OCWEN ceases to provide any particular
services to ALTISOURCE, the license granted hereunder for the OCWEN IP pertinent
to such services will likewise cease, unless and to the extent that the same
OCWEN IP is required for ALTISOURCE’s enjoyment of any other services being
provided by OCWEN for the benefit of ALTISOURCE at the time of cessation or in
the future.

          c)     The Parties agree that it is critical that the OCWEN IP be
protected and enhanced, and toward this end, ALTISOURCE agrees, both during the
Term and thereafter, not to:

             i)     combine any name or names, service marks, or trademarks with
any marks included in the OCWEN IP;

             ii)    use any other name or names, service marks, or trademarks in
association with any marks among the OCWEN IP in any advertising, promotion,
publicity, labeling, packaging or printed matter of any kind utilized by
ALTISOURCE without OCWEN’s prior express written consent;

             iii)   do or suffer to be done any act that may in any way
adversely affect any rights of OCWEN in and to the OCWEN IP or any registrations
thereof or which, directly or indirectly, may reduce the value of the OCWEN IP
or detract from them or the reputation of OCWEN.

             iv)   challenge the title or rights of OCWEN in or to the OCWEN IP;

             v)   apply to register or maintain any application or registration
respecting the OCWEN IP or any other mark or domain name confusingly similar to
any marks included in the OCWEN IP, except with the consent and direction of
OCWEN and in the name of OCWEN, unless otherwise directed by OCWEN;

             vi)   use any colorable imitation of any of the marks included in
the OCWEN IP or any variant form (including variant design forms, logos, colors,
or type styles) not specifically approved by OCWEN; or

             vii)   misuse the OCWEN IP or take any action that would tend to
destroy or diminish the value of the OCWEN IP.

             viii)   make use of any technology contained within the OCWEN IP
beyond the internal enjoyment and exploitation of the services to be provided to
ALTISOURCE by OCWEN.

--------------------------------------------------------------------------------



          d)     The Parties agree that all use by ALTISOURCE of the OCWEN IP
under the terms of this Agreement inures to the benefit of OCWEN.

          e)     ALTISOURCE agrees to: (i) cooperate fully with OCWEN in
securing and maintaining the ownership and goodwill of OCWEN in the OCWEN IP;
and (ii) to assist OCWEN, at OCWEN’s direction, in the protection, enhancement,
maintenance, and enforcement of OCWEN’s rights in the OCWEN IP.

          f)     OCWEN reserves all rights in and to the OCWEN IP, and OCWEN may
exercise such rights at any time. In that regard, nothing herein shall be deemed
to prevent OCWEN, at any time, from using and granting to third parties the
right to use the OCWEN IP.

          g)     Nothing herein shall be deemed to be a grant to ALTISOURCE of
the right to use or exploit any OCWEN IP beyond that licensed hereunder.

          5.     Royalties

          a)     In consideration of the rights granted to the respective
Parties under this Agreement, each Party shall provide reports and pay the other
Party the royalties set forth in that certain fee letter between OCWEN and
ALTISOURCE dated as of the date hereof (the “IP Fee Letter”).

          b)     Each Party, as Licensor, shall submit statements of account to
the other Party, as Licensee, on a monthly basis with respect to all amounts
payable by the Licensee to the Licensor hereunder (the “Invoiced Amount”),
setting out the royalty amount billed to the Licensee. The Licensee shall pay
the Invoiced Amount to the Licensor by wire transfer of immediately available
funds to an account or accounts specified by the Licensor, or in such other
manner as specified by the Licensor in writing, or as otherwise reasonably
agreed to by the Parties hereto, within 30 days of the date of delivery to the
Licensee of the applicable statement of account; provided, that, in the event of
any dispute as to an Invoiced Amount, the Licensee shall pay the undisputed
portion, if any, of such Invoiced Amount in accordance with the foregoing, and
shall pay the remaining amount, if any, promptly upon resolution of such
dispute.

          6.     Term and Renewal

          Subject to the provisions of Sections 3(b), 4(b) and 11, this
Agreement will survive for the Initial Term and will automatically renew for
four two-year increments following the Initial Term, provided that (a) each
Party has fully complied with its obligations under this Agreement and has
maintained a performance standard acceptable to the other Party during the prior
term and (b) the Agreement has not been terminated.

          7.     Quality Control

          a)     The Parties recognize and acknowledge that the offering of
goods or services of inferior quality under the any licensed marks hereunder may
damage the business reputation of the Parties and the goodwill associated with
such marks. Accordingly, in order to maintain the respective Parties’ reputation
for quality, the Licensee will provide products and/or services under the
licensed marks of a quality no less than its current quality. And all
promotional material utilizing the licensed marks must be approved in writing by
the Licensor prior to use.

--------------------------------------------------------------------------------



          b)     The Licensee shall at all times and in all places permit the
Licensor, by representatives designated by the Licensor, to inspect the use made
of the Licensed Intellectual Property and the OCWEN IP, respectively, under this
Agreement. At all times, the Licensee shall comply with the reasonable quality
control procedures furnished or approved, from time to time, by the Licensor
concerning use of the licensed marks and the quality of any goods or services
offered thereunder. Upon reasonable prior notice, the Licensor may inspect and
review the offices and records of the Licensee during normal business hours for
compliance with this or any other provision of this Agreement.

          c)     The Licensee shall use and display the licensed marks only in
such form and manner as are specifically approved in advance by the Licensor.

          d)     The Licensee shall cause to appear the legends, markings, and
notices that the Licensor may direct on all material used by the Licensee in
connection with the Licensed Intellectual Property and OCWEN IP, respectively,
and on any printed matter on which the Licensee elects to have licensed marks
appear.

          e)     The Licensee shall be permitted to use any designs, materials,
packages, labels, promotional materials and advertising materials in relation to
any goods or services approved by the Licensor; provided, however, that in the
event that, after the Effective Date, any such design, material, package, label,
promotional material or advertising material is materially modified, or the
manner in which any of the foregoing is used is proposed to be materially
modified, the Licensee shall obtain the written approval of the Licensor (such
approval not to be unreasonably withheld) for such design, material, package,
label, promotional material, advertising material or such modified use thereof
prior to any use thereof.

          8.     Advertising and Promotion

The Licensee shall provide to the Licensor, free of charge for its permanent
archives, copies or representative samples of all advertising and promotional
materials bearing any licensed marks.

          9.     Intellectual Property Rights Ownership

          a)     OCWEN acknowledges that ALTISOURCE is the owner of all right,
title and interest in and to the ALTISOURCE IP and the Licensed Intellectual
Property and is also the owner of the goodwill related to or that shall become
related to any marks included in the ALTISOURCE IP and the Licensed Marks.

--------------------------------------------------------------------------------



          b)     ALTISOURCE acknowledges that OCWEN is the owner of all right,
title and interest in and to the OCWEN IP and is also the owner of the goodwill
related to or that shall become related to the marks included in the OCWEN IP.

          c)     At the Licensor’s request, the Licensee shall execute any
documents reasonably required by the Licensor to confirm the Licensor’s
ownership of all rights in and to, for ALTISOURCE as Licensor, the ALTISOURCE IP
and the Licensed Intellectual Property, and, for OCWEN as Licensor, the OCWEN IP
and the respective rights of ALTISOURCE and OCWEN pursuant to this Agreement.
The Licensee shall cooperate with the Licensor in connection with the filing and
prosecution by the Licensor of applications to register, for ALTISOURCE, the
ALTISOURCE IP and Licensed Intellectual Property and, for OCWEN, the OCWEN IP,
and in connection with the maintenance and renewal of any such registrations
that may issue.

          d)     The Licensee shall use the licensed Intellectual Property
strictly in compliance with the legal requirements obtaining in the Territory or
wherever the services in connection with which the licensed Intellectual
Property may be rendered and shall use such markings in connection therewith as
may be required by applicable law.

          e)     Any challenge by the Licensee to the rights of the Licensor in
the licensed Intellectual Property or any attempt to register licensed
Intellectual Property in the Licensee’s or any other party’s name shall be
deemed a material and incurable default hereunder.

          f)     OCWEN, pursuant to Section 3, shall not use, and shall not
cause or permit any third party to use, the Licensed Intellectual Property in
any unlawful or deceptive manner or in any other way that is likely to directly
or indirectly tarnish, dilute, denigrate, diminish, lessen the value of or
invalidate any of Licensed Intellectual Property.

          g)     ALTISOURCE, pursuant to Section 4, shall not use, and shall not
cause or permit any third party to use, the OCWEN IP in any unlawful or
deceptive manner or in any other way that is likely to directly or indirectly
tarnish, dilute, denigrate, diminish, lessen the value of or invalidate any of
the OCWEN IP.

          h)     Any technology or Intellectual Property jointly developed by
the Parties shall become the property of ALTISOURCE and shall constitute
ALTISOURCE IP. OCWEN shall cooperate with ALTISOURCE in connection with the
filing and prosecution by ALTISOURCE of applications to register, for
ALTISOURCE, any such jointly developed technology and Intellectual Property, and
in connection with the maintenance and renewal of any such registrations that
may issue.

--------------------------------------------------------------------------------



          i)     Each of the Parties acknowledges and agrees that (i) OCWEN will
continue to own all of its loan servicing data, and (ii) OCWEN will grant to
ALTISOURCE free access to such loan servicing data, including, without
limitation, allowing ALTISOURCE to backup such loan servicing data in accordance
with ALTISOURCE’s reasonable standard practices, and nothing in this Agreement
shall limit ALTISOURCE’s ability to use any such data.

          j)     Within 120 days of the date hereof, ALTISOURCE shall establish
and maintain a copy of the source code and the object code for all Licensed
Software, along with programmer’s notes and other materials sufficient to permit
OCWEN to understand the design and operation of the Licensed Software
(collectively, all such material the “Escrow Material”) in escrow with a
recognized escrow agent on terms and conditions reasonably acceptable to OCWEN,
including, but not limited to, identifying the occurrence of a Software Change
of Control following which OCWEN’s rights to the Licensed Software are
materially and adversely impaired as a release condition for the affected
Licensed Software (such agreement for escrow shall be referred to as the “Escrow
Agreement”). On the last day of each calendar quarter or such other period as
the Parties may jointly agree, ALTISOURCE shall deposit into such escrow, Escrow
Material corresponding to any new release or upgrades of existing Licensed
Software or new Licensed Software that has been licensed to OCWEN during the
preceding quarter, if any. None of the Escrow Material shall contain devices of
any kind that would prevent the use of the Escrow Material; provided, however,
that, if the Licensed Software normally includes password protection, the use of
software keys or other devices that disable or limit its use, then the Escrow
Material shall include: (1) the passwords, software keys and any other items
necessary to allow a party to fully utilize the Licensed Software; (2)
instructions for the use of such passwords, software keys and other items: and
(3) the means to generate additional passwords, software keys and other such
items for subsequent licensees. OCWEN may at any time request verification of
the Escrow Material in accordance with the verification procedures set forth in
the Escrow Agreement, and ALTISOURCE shall comply with their verification
obligations set forth in the Escrow Agreement.

          10.   Confidentiality

          a)     Confidential Information. The Parties acknowledge that
information to be shared between ALTISOURCE and OCWEN may be Confidential
Information.

          b)     Duty of Confidentiality. To the extent a Party (“Disclosing
Party”) shares Confidential Information with the other Party (“Receiving
Party”), the Receiving Party agrees to secure and protect the confidentiality of
the Disclosing Party’s Confidential Information in a manner consistent with the
maintenance of the Disclosing Party’s rights therein, using at least as great a
degree of care as the Receiving Party uses to maintain the confidentiality of
its own Confidential Information of a similar nature, but in no event using less
than a commercially reasonable degree of care. The Receiving Party shall not
disclose, disseminate, or otherwise publish or communicate the Disclosing
Party’s Confidential Information to any person, firm, corporation, or other
third party without the prior written consent of the Disclosing Party, except to
the Receiving Party’s direct and indirect employees, consultants, and
representatives who have a need to know and who have been informed of and made
subject to obligations corresponding to the Receiving Party’s obligations
hereunder.

--------------------------------------------------------------------------------



          c)     Breach of Confidentiality. The Parties agree that in the event
of a breach of this Section by a Receiving Party or its direct or indirect
employees, consultants, or representatives, the Disclosing Party may suffer
irreparable damage for which monetary relief may be inadequate. Accordingly, in
addition to any other remedies available to it, the Disclosing Party shall be
entitled to equitable relief, including specific performance and other
injunctive relief, without the necessity of posting a bond.

          11.   Termination

          a)     If either Party materially defaults in the performance of any
provision of this Agreement and such default is not cured within thirty (30)
days after receiving notice of such default from the non-defaulting Party, the
non-defaulting Party shall be entitled to terminate this Agreement effective
immediately upon delivery of final written notice to the defaulting Party.

          b)     If a Party (i) becomes insolvent, (ii) files a petition in
bankruptcy or insolvency, is adjudicated bankrupt or insolvent or files any
petition or answer seeking reorganization, readjustment or arrangement of its
business under any law relating to bankruptcy or insolvency, or if a receiver,
trustee or liquidator is appointed for any of the property of the Party and
within 60 days thereof such Party fails to secure a dismissal thereof or (iii)
makes any assignment for the benefit of creditors, then and in that event only,
the Party that is not the subject of such proceedings may terminate this
Agreement immediately upon written notice.

          12.   Post-Termination; Expiration of Rights and Obligations

          a)     If this Agreement is terminated for any cause or no cause or
expires, all rights to use the Licensed Intellectual Property granted under this
Agreement shall forthwith revert to ALTISOURCE, and OCWEN and its receivers,
representatives, trustees, agents, administrators, successors, or permitted
assigns shall have no right after the effective date of termination to use or
exploit any Licensed Intellectual Property, including no right to use, sell,
ship, market, or distribute products, services, or promotional materials bearing
the Licensed Marks, unless they have received the prior written approval of
ALTISOURCE. All materials bearing the Licensed Marks and all copies of materials
embodying or incorporating the Licensed Intellectual Property shall be destroyed
or disposed of in a manner authorized by ALTISOURCE. Upon ALTISOURCE’s request,
OCWEN shall provide evidence satisfactory to ALTISOURCE of destruction or other
disposition of such materials and things. OCWEN must do all things necessary to
withdraw all filings that reflect OCWEN as a registered, licensed, or authorized
user of any Licensed Intellectual Property.

--------------------------------------------------------------------------------



          b)     If this Agreement is terminated for any cause or no cause or
expires, all rights to use the OCWEN IP granted under this Agreement shall
forthwith revert to OCWEN, and ALTISOURCE and its receivers, representatives,
trustees, agents, administrators, successors, or permitted assigns shall have no
right after the effective date of termination to use or exploit any OCWEN IP,
including no right to use, sell, ship, market, or distribute products, services,
or promotional materials bearing the marks contained in the OCWEN IP, unless
they have received the prior written approval of OCWEN. All materials bearing
the marks contained in the OCWEN IP and all copies of materials embodying or
incorporating the OCWEN IP shall be destroyed or disposed of in a manner
authorized by OCWEN. Upon OCWEN’s request, ALTISOURCE shall provide evidence
satisfactory to OCWEN of destruction or other disposition of such materials and
things. ALTISOURCE must do all things necessary to withdraw all filings that
reflect ALTISOURCE as a registered, licensed, or authorized user of any OCWEN
IP.

          c)     If this Agreement is terminated for any cause or no cause or
expires, all materials containing Confidential Information of a Disclosing Party
shall be destroyed or disposed of in a manner authorized by the Disclosing
Party. Upon the Disclosing Party’s request, the Receiving Party shall provide
evidence satisfactory to the Disclosing Party of destruction or other
disposition of such materials and things.

          d)     Upon termination, all payments due a Licensor shall become
immediately due and payable.

          13.   Notice of Infringement and Cooperation

          a)     ALTISOURCE, if it so desires, may commence to prosecute any
proceedings, claims, or suits to protect the Licensed Intellectual Property in
ALTISOURCE’s own name or in the name of OCWEN or join OCWEN as a party thereto.
OCWEN agrees to supply ALTISOURCE with such information as ALTISOURCE may
reasonably request, including information regarding sales and promotion, to aid
ALTISOURCE in the acquisition, maintenance, and renewal of applications and
registrations of the Licensed Intellectual Property, in the recordal of this
Agreement, in the entry of OCWEN as a registered or authorized user of the
Licensed Intellectual Property, or in furtherance of any other purpose related
to the acquisition, preservation, protection, or defense of the Licensed
Intellectual Property.

          b)     OCWEN, if it so desires, may commence to prosecute any
proceedings, claims, or suits to protect the OCWEN IP in OCWEN’s own name or in
the name of ALTISOURCE or join ALTISOURCE as a party thereto. ALTISOURCE agrees
to supply OCWEN with such information as OCWEN may reasonably request, including
information regarding sales and promotion, to aid OCWEN in the acquisition,
maintenance, and renewal of applications and registrations of the OCWEN IP, in
the recordal of this Agreement, in the entry of ALTISOURCE as a registered or
authorized user of the OCWEN IP or in furtherance of any other purpose related
to the acquisition, preservation, protection, or defense of the OCWEN IP.

--------------------------------------------------------------------------------



          c)     Each Licensee agrees to notify the Licensor promptly in writing
in the event it becomes aware of any third party infringing, misusing, or
otherwise violating any of the rights of the Licensor in its Intellectual
Property, or who the Licensee believes is, or may be infringing, diluting, or
otherwise derogating the Intellectual Property of the Licensor. The Licensor
may, in its sole discretion, take action against such third party to enforce its
interests in its Intellectual Property, and in such event shall be entitled to
retain all monetary recovery from any such third party by way of judgment,
settlement, or otherwise. The Licensee agrees to cooperate promptly and fully
with any such effort, provided, however, that the Licensor shall reimburse the
Licensee for all of its out-of-pocket expenses, not including attorneys’ fees,
incurred as a result of such assistance.

          14.   Dispute Resolution.

          a)     It is the intent of the Parties to use reasonable best efforts
to resolve expeditiously any dispute, controversy or claim between or among them
with respect to the matters covered hereby that may arise from time to time on a
mutually acceptable negotiated basis. In furtherance of the foregoing, a Party
involved in a dispute, controversy or claim may deliver a notice (an “Escalation
Notice”) demanding an in-person meeting involving representatives of the Parties
at a senior level of management (or if the Parties agree, of the appropriate
strategic business unit or division within such entity). A copy of any such
Escalation Notice shall be given to the General Counsel, or like officer or
official, of the Party involved in the dispute, controversy or claim (which copy
shall state that it is an Escalation Notice pursuant to this Agreement). Any
agenda, location or procedures for such discussions or negotiations between the
Parties may be established by the Parties from time to time; provided, however,
that the Parties shall use commercially reasonable efforts to meet within 30
days of the Escalation Notice.

          15.   Indemnification

          a)     OCWEN shall indemnify, defend and hold harmless ALTISOURCE,
each other member of the ALTISOURCE Group and each of their respective former
and current directors, officers and employees, and each of the heirs, executors,
successors and assigns of any of the foregoing (collectively, the “ALTISOURCE
Indemnitees”) with legal counsel reasonably acceptable to ALTISOURCE from and
against all demands, claims, injuries, losses, damages, actions, suits, causes
of action, proceedings, judgments, liabilities, and expenses, including
attorneys’ fees, court costs, and other legal expenses, arising out of or
connected with the violation of the proprietary rights of any third party
through OCWEN’s actions, including, but not limited to, liability due solely to
the negligence or recklessness of OCWEN, or of a breach of any representation or
warranty made by OCWEN in this Agreement. ALTISOURCE shall give to OCWEN notice
of any such claim or suit as soon as possible and afford OCWEN the opportunity
to defend the claim at its own expense through counsel of its own choice. Unless
approved in writing, OCWEN, its representatives, agents, and assigns shall not
voluntarily settle any such claim or suit in a manner that might in any way
adversely affect or be in derogation of any rights of ALTISOURCE in and to the
Licensed Intellectual Property or constitute any admission in respect thereof or
otherwise. Nothing herein shall preclude ALTISOURCE from participating in any
manner through counsel of its own choosing at its own expense, and no approval
by ALTISOURCE of any action by OCWEN shall affect any right of ALTISOURCE to
indemnification hereunder. ALTISOURCE agrees to cooperate to the extent
reasonably necessary to reduce or eliminate the indemnified liability.

--------------------------------------------------------------------------------



          b)     ALTISOURCE shall indemnify, defend and hold harmless OCWEN,
each other member of the OCWEN Group and each of their respective former and
current directors, officers and employees, and each of the heirs, executors,
successors and assigns of any of the foregoing (collectively, the “OCWEN
Indemnitees”) with legal counsel reasonably acceptable to OCWEN from and against
all demands, claims, injuries, losses, damages, actions, suits, causes of
action, proceedings, judgments, liabilities, and expenses, including attorneys’
fees, court costs, and other legal expenses, arising out of or connected with
the violation of the proprietary rights of any third party through ALTISOURCE’s
actions, including, but not limited to, liability due solely to the negligence
or recklessness of ALTISOURCE, or of a breach of any representation or warranty
made by ALTISOURCE in this Agreement. OCWEN shall give to ALTISOURCE notice of
any such claim or suit as soon as possible and afford ALTISOURCE the opportunity
to defend the claim at its own expense through counsel of its own choice. Unless
approved in writing, ALTISOURCE, its representatives, agents, and assigns shall
not voluntarily settle any such claim or suit in a manner that might in any way
adversely affect or be in derogation of any rights of OCWEN or constitute any
admission in respect thereof or otherwise. Nothing herein shall preclude OCWEN
from participating in any manner through counsel of its own choosing at its own
expense, and no approval by OCWEN of any action by ALTISOURCE shall affect any
right of OCWEN to indemnification hereunder. OCWEN agrees to cooperate to the
extent reasonably necessary to reduce or eliminate the indemnified liability.

          16.   Representations and Warranties

          a)     OCWEN represents on behalf of itself and each member of the
OCWEN Group, and ALTISOURCE represents on behalf of itself and each member of
the ALTISOURCE Group, as follows:

             i)     each Person has the requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver and perform each of this Agreement to which it is a party and
to consummate the transactions contemplated hereby and thereby; and

             ii)     this Agreement will be on or prior to the Separation Date
duly executed and delivered by it and constitutes, or will constitute, a valid
and binding agreement of it enforceable in accordance with the terms thereof.

--------------------------------------------------------------------------------



          17.   DISCLAIMERS OF WARRANTIES

          a)     EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, ALTISOURCE HAS
NOT MADE, AND IS NOT MAKING, ANY REPRESENTATION OR WARRANTY TO OCWEN, INCLUDING
WITH RESPECT TO THE LICENSED INTELLECTUAL PROPERTY, THE SERVICES, OR THE
PROSPECTS OF THE BUSINESS TO BE CONDUCTED BY OCWEN. EXCEPT AS EXPRESSLY
WARRANTED HEREIN, ALTISOURCE EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS
OR IMPLIED, STATUTORY, OR OTHERWISE, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND DURABILITY;
ANY WARRANTY WITH RESPECT TO INTELLECTUAL PROPERTY INFRINGEMENT; AND ANY
WARRANTY ARISING FROM A COURSE OF DEALING OR USAGE OF TRADE. ALTISOURCE DOES NOT
WARRANT THAT ANY SOFTWARE OR SERVICES COVERED UNDER THIS AGREEMENT WILL MEET ALL
OF OCWEN’S REQUIREMENTS OR THAT THE USE OF ANY SOFTWARE WILL BE UNINTERRUPTED
(FOR WHATEVER REASON), BE FREE FROM PROGRAMMING OR OTHER ERRORS, OR WILL BE SAFE
FROM VIRUSES, WORMS OR SECURITY BREACHES. ALTISOURCE HAS NOT AUTHORIZED AND DOES
NOT AUTHORIZE ANYONE TO MAKE ANY WARRANTIES ON ALTISOURCE’S BEHALF.

          b)     EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, OCWEN HAS NOT
MADE, AND IS NOT MAKING, ANY REPRESENTATION OR WARRANTY TO ALTISOURCE, INCLUDING
WITH RESPECT TO THE OCWEN IP, THE ALTISOURCE IP, THE SERVICES IT WILL PROVIDE TO
ALTISOURCE, OR THE PROSPECTS OF THE BUSINESS TO BE CONDUCTED BY ALTISOURCE.
EXCEPT AS EXPRESSLY WARRANTED HEREIN, OCWEN EXPRESSLY DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, STATUTORY, OR OTHERWISE, INCLUDING, BUT NOT
LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, AND DURABILITY; ANY WARRANTY WITH RESPECT TO INTELLECTUAL PROPERTY
INFRINGEMENT; AND ANY WARRANTY ARISING FROM A COURSE OF DEALING OR USAGE OF
TRADE. OCWEN DOES NOT WARRANT THAT ANY SOFTWARE OR SERVICES COVERED UNDER THIS
AGREEMENT WILL MEET ALL OF ALTISOURCE’S REQUIREMENTS OR THAT THE USE OF ANY
SOFTWARE WILL BE UNINTERRUPTED (FOR WHATEVER REASON), BE FREE FROM PROGRAMMING
OR OTHER ERRORS, OR WILL BE SAFE FROM VIRUSES, WORMS OR SECURITY BREACHES. OCWEN
HAS NOT AUTHORIZED AND DOES NOT AUTHORIZE ANYONE TO MAKE ANY WARRANTIES ON
OCWEN’S BEHALF.

          18.   LIMITATION OF LIABILITY

REGARDLESS OF THE FORM OR NATURE OF ANY ACTION, CAUSE OF ACTION, OR CLAIM, UNDER
NO CIRCUMSTANCES SHALL A PARTY BE LIABLE FOR ANY SPECIAL, EXEMPLARY, PUNITIVE,
INDIRECT, INCIDENTIAL, CONSEQUENTIAL OR TREBLE DAMAGES OF ANY CHARACTER; ANY
LOSS OF PROFITS, LOSS OF USE, LOSS OF BUSINESS REVENUE, LOSS OF INCOME, LOSS OF
DATA, OR LOSS OF BUSINESS OPPORTUNITY; FAILURE TO REALIZE EXPECTED SAVINGS; OR
COSTS OF COVER, ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE LICENSED
INTELLECTUAL PROPERTY, THE OCWEN IP, OR THE ALTISOURCE IP, EVEN IF THE PARTY HAS
BEEN INFORMED OF THE POSSIBILITY OF SUCH DAMAGES.

--------------------------------------------------------------------------------



          19.   Costs and Expenses

          a)     Each Party shall bear and pay all costs and expenses arising in
connection with its performance under this Agreement.

          b)     In the event that a Licensee does not make any payment required
under the provisions of this Agreement to a Licensor when due in accordance with
the terms hereof, the Licensor may, at its option, charge the Licensee interest
on the unpaid amount at the rate of 2% per annum above the prime rate charged by
JPMorgan Chase Bank, N.A. (or its successor). In addition, the Licensee shall
reimburse the Licensor for all costs of collection of overdue amounts, including
any reasonable attorneys’ fees.

          c)     Should either Party incur any costs, including attorneys’ or
experts’ fees, as a result of a material breach of this Agreement by the other
Party, the breaching Party shall be liable to the non-breaching Party for all
such costs in addition to any other relief to which the non-breaching Party may
be entitled.

          20.   Miscellaneous

          a)     Counterparts; Entire Agreement; Corporate Power.

             i)     This Agreement and each other Ancillary Agreement may be
executed in one or more counterparts, including by facsimile, all of which shall
be considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each party hereto or thereto and delivered
to the other parties hereto or thereto.

             ii)     This Agreement and the exhibits and schedules hereto
contain the entire agreement between the Parties with respect to the subject
matter hereof, supersede all previous agreements, negotiations, discussions,
writings, understandings, commitments and conversations with respect to such
subject matter, and there are no agreements or understandings between the
Parties with respect to the subject matter hereof other than those set forth or
referred to herein or therein.

          b)     Governing Law. This Agreement shall be governed by and
construed and interpreted in accordance with the internal laws of the State of
New York applicable to contracts made and to be performed wholly in such State
and irrespective of the choice of law principles of the State of New York, as to
all matters.

--------------------------------------------------------------------------------



          c)     Assignability. This Agreement shall inure to the benefit of and
be binding upon the Parties hereto and their respective successors and permitted
assigns. No Party hereto may assign either this Agreement or any of its rights,
interests or obligations hereunder without the prior written approval of the
other party hereto; provided, however, that either Party may assign this
Agreement without the consent of the other party to any third party that
acquires, by any means, including by merger or consolidation, all or
substantially all the consolidated assets of such Party, subject to Section 9j
in the case of a Software Change of Control. Further, any assignee of any
licensed Intellectual Property hereunder or any Person who acquires any right or
title to any licensed Intellectual Property following a Software Change of
Control or otherwise shall take such licensed Intellectual Property subject to
the license set forth herein. Any purported assignment in violation of this
Section 20(c) shall be void and shall constitute a material breach of this
Agreement.

          d)     Third-Party Beneficiaries. Except for the indemnification
rights under this Agreement of any OCWEN Indemnitee or ALTISOURCE Indemnitee in
their respective capacities as such, (a) the provisions of this Agreement are
solely for the benefit of the Parties hereto and are not intended to confer upon
any Person except the Parties hereto any rights or remedies hereunder and (b)
there are no third-party beneficiaries of this Agreement and this Agreement
shall not provide any third person with any remedy, claim, liability,
reimbursement, cause of action or other right in excess of those existing
without reference to this Agreement.

          e)     Notices. All notices or other communications under this
Agreement or any Ancillary Agreement shall be in writing and shall be deemed to
be duly given when (a) delivered in person, (b) sent by telecopier (except that,
if not sent during normal business hours for the recipient, then at the opening
of business on the next business day for the recipient) to the fax numbers set
forth below or (c) deposited in the United States mail or private express mail,
postage prepaid, addressed as follows:

If to OCWEN, to:

Ocwen Financial Corporation
1661 Worthington Road, Suite 100
West Palm Beach, Florida 33409
Attn: Corporate Secretary
Fax No.: (561) 471-4264

If to ALTISOURCE to:

Altisource Solutions S.à r.l.
2-8 Avenue Charles De Gaulle
L-1653 Luxembourg
Attn: Corporate Secretary
Fax No.: 352-2744-9499

--------------------------------------------------------------------------------



          Either Party may, by notice to the other Party, change the address to
which such notices are to be given.

          f)     Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof or thereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby or thereby, as the case
may be, is not affected in any manner materially adverse to either Party. Upon
any such determination, the Parties shall negotiate in good faith in an effort
to agree upon a suitable and equitable provision to effect the original intent
of the Parties.

          g)     Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

          h)     Survival of Covenants. Except as expressly set forth in this
Agreement, the covenants in this Agreement and the liabilities for the breach of
any obligations in this Agreement contained in Sections 2, 3, 4, 7b, 8, 9, 10,
12, 13, 14, 15, 16, 17, 18, 19, and 20 shall survive the termination or
expiration of this Agreement.

          i)     Waivers of Default. Waiver by any Party hereto of any default
by any other Party hereto of any provision of this Agreement shall not be deemed
a waiver by the waiving Party of any subsequent or other default.

          j)     Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the Party or Parties who are to be hereby or thereby aggrieved shall
have the right to specific performance and injunctive or other equitable relief
of its rights under this Agreement, in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative. The other Party or Parties shall not oppose the granting of such
relief. The Parties to this Agreement agree that the remedies at law for any
breach or threatened breach hereof, including monetary damages, are inadequate
compensation for any loss and that any defense in any action for specific
performance that a remedy at law would be adequate is waived. Any requirements
for the securing or posting of any bond with such remedy are waived.

          k)     Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by any Party hereto, unless such
waiver, amendment, supplement or modification is in writing and signed by the
authorized representative of the Party against whom it is sought to enforce such
waiver, amendment, supplement or modification.

--------------------------------------------------------------------------------



          l)      Interpretation. Words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other genders as the context requires. The terms “hereof,” “herein, “and
“herewith” and words of similar import, unless otherwise stated, shall be
construed to refer to this Agreement as a whole (including all of the schedules
and exhibits hereto) and not to any particular provision of this Agreement.
Section, Exhibit, and Schedule references are to the sections, exhibits, and
schedules of or to this Agreement unless otherwise specified. Any reference
herein to this Agreement, unless otherwise stated, shall be construed to refer
to this Agreement as amended, supplemented or otherwise modified from time to
time, as permitted by the terms hereof. The word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation,” unless the context otherwise requires or unless otherwise
specified. The word “or” shall not be exclusive. There shall be no presumption
of interpreting this Agreement or any provision hereof against the draftsperson
of this Agreement or any such provision.

          m)     Jurisdiction; Service of Process; Limitations. Any action or
proceeding arising out of or relating to this Agreement shall be brought in the
courts of the State of New York located in the County of New York or in the
United States District Court for the Southern District of New York (if any party
to such action or proceeding has or can acquire jurisdiction), and each of the
Parties hereto irrevocably submits to the exclusive jurisdiction of each such
court in any such action or proceeding, waives any objection it may now or
hereafter have to venue or to convenience of forum, agrees that all claims in
respect of the action or proceeding shall be heard and determined only in any
such court and agrees not to bring any action or proceeding arising out of or
relating to this Agreement in any other court. The Parties to this Agreement
agree that any of them may file a copy of this paragraph with any court as
written evidence of the knowing, voluntary and bargained agreement between the
Parties hereto irrevocably to waive any objections to venue or to convenience of
forum. Process in any action or proceeding referred to in the first sentence of
this Section may be served on any Party to this Agreement anywhere in the world.
Neither Party hereto may bring an action against the other under this Agreement
(whether for breach of contract, negligence or otherwise) more than twelve
months after that Party becomes aware of the cause of action or one year after
the termination of this Agreement, whichever is shorter.

          n)     WAIVER OF JURY TRIAL. EACH PARTY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY, WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS
AGREEMENT AND AGREES THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING
WITHOUT A JURY.

          o)     Relationship. The Parties are independent contractors and none
of the Parties is an employee, partner or joint venturer of the other. Under no
circumstances shall any of the employees of a Party be deemed to be employees of
the other Party for any purpose. No Party shall have the right to bind any other
Party to any agreement with a third party or to represent itself as a partner or
joint venturer of the other by reason of this Agreement.

--------------------------------------------------------------------------------



          p)     Compliance with Laws. The Parties shall each comply with all
applicable laws and regulations and shall obtain all appropriate government
approvals pertaining to their respective operations.

          q)     Force Majeure. If the performance of this Agreement is
interfered with by any circumstance beyond the reasonable control of the Party
affected, including without limitation governmental authority to grant any
consent, approval, waiver, or authorization, or any delay on the part of any
governmental authority in granting any consent, approval, waiver, or
authorization, manufacturer or equipment vendor delays or deficiencies including
ability to process correctly calendar date-related data, delays in repair or
maintenance of sites due to restricted access by third parties, delays or
barriers to construction or coverage resulting from local zoning restrictions or
frequency coordination issues with incumbent wireless users, acts of God, such
as fire, flood, earthquake, or other natural cause, terrorist events, riots,
insurrections, war or national emergency, or strikes, boycotts, lockouts or
other labor difficulties, the Party affected by the force majeure is excused on
a day-by-day basis to the extent of the interference; provided that such Party
shall use commercially reasonable efforts to avoid or remove the causes of such
nonperformance.

          r)     Incorporation of Schedules and Exhibits. The Parties agree that
Schedules I and II and Exhibit A are a part of this Agreement and may be
modified to add, delete, or otherwise change the terms of this Agreement from
time to time. Such modified or additional schedules and exhibits shall become a
part of this Agreement from the date of such modification.

* * * * * *

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Parties have caused this Intellectual Property
Agreement to be executed as of the date first written above by their duly
authorized representatives.

 

 

 

 

OCWEN FINANCIAL CORPORATION

 

 

 

By

/s/ Ronald M. Faris

 

 

 

 

 

Name: Ronald M. Faris

 

 

Title:   President

 

 

 

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

By

/s/ William B. Shepro

 

 

 

 

 

Name: William B. Shepro

 

 

Title:    Manager


--------------------------------------------------------------------------------



SCHEDULE I

ALTISOURCE INTELLECTUAL PROPERTY

Part A to Schedule I of Intellectual Property Agreement:

Patents

 

 

 

 

Patents

Issued

U.S. PTO Patent No.

Issue Date

Title

Inventors

7,412,418

8/12/2008

Expense Tracking, Electronic Ordering, Invoice Presentment, and Payment System
and Method

William C. Erbey, Russell Bulman, Robert J. Leist, Mary Edgecomb, Donald Vetal,
Armand Bonola, Stephanie Hudson, Jeffrey Neufeld, Debra Toussaint-Blackman,
Rosemary Weaver, Sandra Blum, Federico Bucspun

Pending

Ser. No.

Filing Date

Title

Inventors

U.S.
10/918,699

8/16/2004

Method and System for Providing Customer Relations Information

William C. Erbey, Scott Paul Conradson

U.S.
10/937,879

9/10/2004

Method and System for Vendor Management

Ralph J. Behmoiras
William C. Erbey
Arthur J. Castner
Christopher Kennedy
Keith S. Reno

U.S.
09/512,845

2/25/2000

Method for Workflow Processing Through Computer Network

Ravi Ramanathan
Edmund M. Johnson
Michael A. Graves

U.S.
10/408,079

4/4/2003

Method and Apparatus for Providing Selective Access to Information

Scott William Anderson


--------------------------------------------------------------------------------




 

 

 

 

U.S.
10/102,104

3/19/2002

Management and Reporting System and Process for Use with Multiple Disparate
Database

Christopher M. Ruby
Chase N. Tessman
Michael R. Langolf

U.S.
10/957,689

10/5/2004

Management and Reporting System and Process for Use with Multiple Disparate
Database

Christopher M. Ruby
Chase N. Tessman
Michael R. Langolf

U.S.
11/141,209

6/1/2005

Call Center Services System and method

Dale Pickford

U.S.
11/301,247

12/13/2005

Product Optimizer

Christopher Kennedy
William Erbey
Bryan Hurley

U.S.
11/727,225

4/4/2003

Method and Apparatus for Providing Selective Access to Information

Scott William Anderson

U.S.
11/803,306

5/22/2006

Method and system for Loan Closing

William Erbey
Christopher Kennedy
Bryan Hurley


--------------------------------------------------------------------------------




 

 

 

 

U.S.
11/802,308

5/22/2007

Method And System For Exchange

William Erbey
Christopher Kennedy
Bryan Hurley
Andrew Combs

U.S.
12/111,714

04/29/2008 (parent filing 12/08/2003)

Expense Tracking, Electronic Ordering, Invoice Presentment, and Payment System
and Method

William C. Erbey
Russell Bulman
Robert J. Leist
Mary Edgecomb
Donald Vetal
Armand Bonola
Stephanie Hudson
Jeffrey Neufeld
Debra Toussaint-Blackman
Rosemary Weaver
Sandra Blum
Federico Bucspun

U.S.
12/335,196

12/15/2008

Vendor Assurance

Christopher Kennedy
Bryan Hurley

U.S.
utility

Unfiled

Method and System for Collections Optimization

William C. Erbey
Ron Faris
Ashish Pandey
Amanjeet Saluja
Deepak Dhayanithy
Saurav Chawla
Seth Carter

U.S.
12/334,168

12/12/2008

Ocwen Exchange

Christopher Kennedy


--------------------------------------------------------------------------------




 

 

 

 

U.S.
12/404,958

3/16/2009

EXPENSE TRACKING, ELECTRONIC ORDERING, INVOICE PRESENTMENT, AND PAYMENT SYSTEM
AND METHOD

Russell Bulman;
Sandra Blum

U.S.
60/163,228

3/25/2009

APPARATUS AND METHOD FOR MODELING LOAN ATTRIBUTES

SALUJA, Amanjeet;
GUPTA, Ankush;
DHAYANITHY, Deepak; GUGLANI, Raman;

IN
2743 MUM 2008

12/31/2008

Method and System for Collections Optimization

William C. Erbey
Ron Faris
Ashish Pandey
Amanjeet Saluja
Deepak Dhayanithy
Saurav Chawla
Seth Carter

IN
979 MUM 2009

4/15/2009

APPARATUS AND METHOD FOR MODELING LOAN ATTRIBUTES

SALUJA, Amanjeet;
GUPTA, Ankush;
DHAYANITHY, Deepak;
GUGLANI, Raman;


--------------------------------------------------------------------------------



Part B to Schedule I of Intellectual Property Agreement:

Trademarks

 

 

 

 

Trademarks

Registered

Country

Trademark

Reg. No.

Class

European Community

REALSynergy & Design (Black & White)

6380951

09, 36, 38

European Community

REALSynergy Logo (Black & White)

6380943

09, 36, 38

European Community

REALTRANS

1174531

38

European Community

REALTRANS & Arrow Design

1174515

38

European Community

REALTRANS.COM

1174440

38

European Community

WWW.REALTRANS.COM

1174473

38

Japan

REALSAMM

4690653

09

Switzerland

REALPORTAL

578928

09, 42

Switzerland

REALSAMM

578931

09

Switzerland

REALSERVICING

578930

09, 42

Switzerland

REALSynergy & Design (Black & White)

569462

09

Switzerland

REALSynergy Logo (Black & White)

569461

09

Switzerland

REALTRANS

578929

38

Taiwan

REALSAMM

092007306

09

United States of America

REALPORTAL

3333964

09, 42

United States of America

REALREMIT

3083245

09

United States of America

REALREMIT

3283741

38

United States of America

REALREMIT

3493927

35, 36

United States of America

REALSAMM

2863435

09

United States of America

REALSERVICING

2813709

09, 42


--------------------------------------------------------------------------------




 

 

 

 

United States of America

REALSYNERGY

2729544

09

United States of America

REALSynergy & Design (Black & White)

3481637

09

United States of America

REALSynergy Logo (Black & White)

3334360

09

United States of America

REALTRANS

2470168

38

United States of America

WE MAKE YOUR LOANS WORTH MORE

3410572

35, 36

Benelux

ALTISOURCE*

1179382

09, 35, 36, 38, 39, 42

Benelux

ALTISOURCE PORTFOLIO SOLUTIONS*

1179383

09, 35, 36, 38, 39, 42

Pending

Country

Mark

App. No.

Class

European Community

THINKING AHEAD. DELIVERING TODAY.

8210155

09, 35, 36, 38, 42

European Community

REALDOC

8216673

09, 39, 42

India

THINKING AHEAD. DELIVERING TODAY.

1804060

09, 35, 36, 38, 42

India

REALDOC

1807108

09, 39, 42

India

REALPORTAL

1701114

09, 42

India

REALREMIT

1701116

09, 35, 36, 38

India

REALSAMM

1701113

09

India

REALSERVICING

1701115

09, 42

India

REALSYNERGY

1701111

09

India

REALSynergy & Design (Black & White)

1613797

09

India

REALSynergy Logo (Black & White)

1613796

09

India

REALTRANS

1701112

38

Norway

THINKING AHEAD. DELIVERING TODAY.

 

09, 35, 36, 38, 42

Switzerland

THINKING AHEAD. DELIVERING TODAY.

 

09, 35, 36, 38, 42

Switzerland

REALDOC

506092009

09, 39, 42


--------------------------------------------------------------------------------

* Denotes intellectual property that is owned by Altisource Portfolio Solutions
S.A. (formerly known as Altisource Portfolio Solutions S.à r.l., formerly known
as Ocwen Luxembourg S.à r.l.) prior to the Separation. Such intellectual
property is being included on this Schedule for clarification purposes.


--------------------------------------------------------------------------------




 

 

 

 

Switzerland

REALREMIT

583202008

09, 35, 36, 38

Switzerland

REALSYNERGY

583182008

09

Turkey

THINKING AHEAD. DELIVERING TODAY.

 

09, 35, 36, 38, 42

United States of America

HELPING HOMEOWNERS IS WHAT WE DO!

77/103348

35, 36

United States of America

REALDOC

77/596166

09, 39, 42

United States of America

THE LEADER IN LOSS MITIGATION!

77/125656

35, 36

United States of America

THINKING AHEAD. DELIVERING TODAY.

77/593386

09, 35, 36, 38, 42

Uruguay

THINKING AHEAD. DELIVERING TODAY.

401.096

09, 35, 36, 38, 42

Benelux

ALTISOURCE PORTFOLIO SOLUTIONS & Design*

1182601

09, 35, 36, 38, 39, 42

Canada

ALTISOURCE*

1437569

09, 35, 36, 38, 39, 42

Canada

ALTISOURCE PORTFOLIO SOLUTIONS*

1437570

09, 35, 36, 38, 39, 42

European Community

ALTISOURCE*

8226177

09, 35, 36, 38, 39, 42, 45

European Community

ALTISOURCE PORTFOLIO SOLUTIONS*

8226185

09, 35, 36, 38, 39, 42, 45

India

ALTISOURCE*

Awaiting

09, 35, 36, 38, 39, 42

India

ALTISOURCE PORTFOLIO SOLUTIONS*

Awaiting

09, 35, 36, 38, 39, 42

Mauritius

ALTISOURCE*

MUM0909355

09, 35, 36, 38, 39, 42

Mauritius

ALTISOURCE PORTFOLIO SOLUTIONS*

MUM0909356

09, 35, 36, 38, 39, 42

Norway

ALTISOURCE*

200904134

09, 35, 36, 38, 39, 42

Norway

ALTISOURCE PORTFOLIO SOLUTIONS*

200904135

09, 35, 36, 38, 39, 42


--------------------------------------------------------------------------------

* Denotes intellectual property that is owned by Altisource Portfolio Solutions
S.A. (formerly known as Altisource Portfolio Solutions S.à r.l., formerly known
as Ocwen Luxembourg S.à r.l.) prior to the Separation.


--------------------------------------------------------------------------------



 

 

 

 

Switzerland

ALTISOURCE*

54711/2009

09, 35, 36, 38, 39, 42

Switzerland

ALTISOURCE PORTFOLIO SOLUTIONS*

54708/2009

09, 35, 36, 38, 39, 42

Turkey

ALTISOURCE*

Awaiting

09, 35, 36, 38, 39, 42

Turkey

ALTISOURCE PORTFOLIO SOLUTIONS*

Awaiting

09, 35, 36, 38, 39, 42

United States of America

ALTISOURCE*

77/726139

09, 35, 36, 38, 39, 42

United States of America

ALTISOURCE PORTFOLIO SOLUTIONS*

77/726143

09, 35, 36, 38, 39, 42

Uruguay

ALTISOURCE*

401631

09, 35, 36, 38, 39, 42


--------------------------------------------------------------------------------



Part C to Schedule I of Intellectual Property Agreement:

Domain Names

 

Domain Names

alti-ltd.com

altiportfoliosolutions.com

alti-ps.com

altisource.ch

altisourcelimited.com

altisource-ltd.com

altisourceportfoliosolution.com

altisource-ps.com

altisource-pslimited.com

altisourceus.com

ora-rmsi.com

pmos-llc.com

premiumtitleservices.com

realportal.com

realremit.com

realsamm.biz

realsamm.com

realservicing.biz

realservicing.net

realtrans.biz

realtrans.com

realtrans.info

realtrans.net

synergysoftware.com

Alitsourcebid.com

Alitsourcebid.net

Alitsourcebid.org

Alitsourcebid.us

Alitsourcebid.biz

Altisourcebid.com

Altisourcebid.net

Altisourcebid.org

Altisourcebid.us

Altisourcebid.biz

Altisourcehomes.com

Altisourcehomes.net

Altisourcehomes.us

Altisourcehomes.org

Altisourcehomes.biz

Altisource-homes.com

Altisource-homes.net

Altisource-homes.us


--------------------------------------------------------------------------------




 

Altisource-homes.org

Altisource-homes.biz

AltisourceHome.com

Altisourcehome.net

Altisourcehome.us

Altisourcehome.org

Altisourcehome.biz

altisource.eu

altisourceportfoliosolutions.eu

altisource.lu

altisourceportfoliosolutions.lu

altisourceportfoliosolutions.ch

altisource.in

altisourceportfoliosolutions.in

altisource.ca

altisourceportfoliosolutions.ca

altisource.com.mx

altisourceportfoliosolutions.com.mx

altisource.cn

altisourceportfoliosolutions.cn

altisource.tw

altisourceportfoliosolutions.tw

altisource.hk

altisourceportfoliosolutions.hk

altisource.co.nz

altisourceportfoliosolutions.co.nz

altisource.ru

altisourceportfoliosolutions.ru

altisource.net

altisourceportfoliosolutions.net

altisource.org

altisourceportfoliosolutions.org

altisourceportfoliosolution.com

globalservicingsolutions.com


--------------------------------------------------------------------------------



Part D to Schedule I of Intellectual Property Agreement:

Copyrights

 

 

 

Registered Copyrights

Title of Work

Registration No.

Registration Date

IMAP software

TXu000999586

May 22, 2001


--------------------------------------------------------------------------------



 

 

Unregistered Copyrights

Title of Material

Location

BROCHURES/GUIDES/PAPERS

 

Outsourcing for Maximum Returns: Four rules for moving beyond cost cutting to
strategic market advantage

http://www.ocwenbusiness.com/BPO/bs_bpo.cfm#

Hybrid Outsourcing Solutions: A case study on what one top loan originator did
to slash underwriting costs

http://www.ocwenbusiness.com/BPO/bs_bpo.cfm#

Mortgage Industry Outsourcing Survey: What the Mortgage Industry Players Really
Think

http://www.ocwenbusiness.com/BPO/bs_bpo.cfm#

Commercial Outsourcing White Paper

http://www.ocwenbusiness.com/BPO/bs_resources.cfm

Monthly newsletters

http://www.ocwenbusiness.com/

Your Guide to Understanding Mortgage

http://www.ocwencustomers.com/documents/pdf/Servicing_Brochure.pdf

Money Management 101

http://www.ocwencustomers.com/documents/pdf/UandM_Credit.pdf

Making Timely Mortgage Payments

http://www.ocwencustomers.com/documents/pdf/Timely_Payments.pdf

Understanding Your Credit Score

http://www.ocwencustomers.com/em_credit_score.cfm

Ocwen’s 15 Point Loan Servicing Customer Commitment Plan

http://www.ocwencustomers.com/cp_cc.cfm

Global Servicing Solutions Canada Corp. Secures First Master Servicing Contract

http://www.globalservicingsolutions.com/Press/OCN-08-02f.pdf

Global Servicing Solutions LLC Establishes Loan and Real Estate Servicing Office
in Canada

http://www.globalservicingsolutions.com/Press/ocn1118f.pdf

Global Servicing Solutions Canada Corp. Receives S&P Commercial Mortgage
Servicer Rating

http://www.globalservicingsolutions.com/Press/ocn0223f.pdf

US - Structured Finance Servicer Evaluation - Commercial Mortgage Servicer :
Ocwen

http://www.globalservicingsolutions.com/Press/OcwenV3.pdf

Ocwen Live Wire Newsletters (June 2007 - October 2007)

http://www.ocwenbusiness.com/documents/doc/June_2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/July_2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/August_2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/September_2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/October_2007_Livewire.doc

SOFTWARE

 

REALTrans

Ocwen-India

REALSAMM

Ocwen-India

REALSynergy

Ocwen-India


--------------------------------------------------------------------------------




 

 

REALPortal

Ocwen-India

REALRemit

Ocwen-India

REALServicing

Ocwen-India

REALResolution

Ocwen-India

REALDoc

Ocwen-India

CIS (Customizable Imaging System)

Ocwen-India

WEBSITES

 

globalservicingsolutions.com

 

ora-rmsi.com

 

realportal.com

 

realtrans.com

 


--------------------------------------------------------------------------------



Part E to Schedule I of Intellectual Property Agreement:

Trade Secrets

 

Trade Secrets

REALTrans

ORA Web Portal

REALB2B

REALRemit

REALSAMM

REALSynergy

REALPortal

REALServicing

REALResolution (including Loss Mitigation, Foreclosure, Bankruptcy, Eviction,
Title Resolution, Mortgage Insurance, Accretion, Mortgage Insurance Reporting,
LRM, HMP, REO)

REALDoc

CIS (Customizable Imaging System)

Collection Scripting System

ACCESS Collection System

Integrated Telephony Solution (includes IVR integration)

Customer Relationship Expert (CRE)

Property Manager

Appraisal Manager (part of REALTrans extension)

REALBid (Bid, Auction and Listing site)

Stage V Reporting database and data transformations

Integrations to Ocwen.com website from REAL applications

Matrix

Collateral Management System

PMO (Project Management Office)

SharePoint Repository

Integration of REAL applications with external applications

Full U.S. application based on 61/064,605 (00153) titled Expense Tracking,
Electronic Ordering and Payment System and Method; inventors R. Bulman and S.
Blum (due date for filing March 14, 2009)

Method and System for Collections Optimization (unfiled patent);

Pre-payment and Default Model (unfiled patent);

Housing Price Index Model

AVRM Model

Behavioral Sciences-Based Call Scripting

Strategic Tracking and Reporting Dashboard

Collector Effectiveness Model for Training and Personnel Selection

Account Scoring Model for Unsecured Collections

Segmentation Model for Unsecured Collections

Optimal Resolution Model for Unsecured Collections


--------------------------------------------------------------------------------



SCHEDULE II

LICENSED INTELLECTUAL PROPERTY

Part A to Schedule II of Intellectual Property Agreement:

Patents

 

 

 

 

Patents

Issued

U.S. PTO Patent No.

Issue Date

Title

Inventors

7,412,418

8/12/2008

Expense Tracking, Electronic Ordering, Invoice Presentment, and Payment System
and Method

William C. Erbey, Russell Bulman, Robert J. Leist, Mary Edgecomb, Donald Vetal,
Armand Bonola, Stephanie Hudson, Jeffrey Neufeld, Debra Toussaint-Blackman,
Rosemary Weaver, Sandra Blum, Federico Bucspun

Pending

Ser. No.

Filing Date

Title

Inventors

U.S.
10/918,699

8/16/2004

Method and System for Providing Customer Relations Information

William C. Erbey, Scott Paul Conradson

U.S.
10/937,879

9/10/2004

Method and System for Vendor Management

Ralph J. Behmoiras
William C. Erbey
Arthur J. Castner
Christopher Kennedy
Keith S. Reno

U.S.
09/512,845

2/25/2000

Method for Workflow Processing Through Computer Network

Ravi Ramanathan
Edmund M. Johnson
Michael A. Graves

U.S.
10/408,079

4/4/2003

Method and Apparatus for Providing Selective Access to Information

Scott William Anderson


--------------------------------------------------------------------------------




 

 

 

 

U.S.
10/102,104

3/19/2002

Management and Reporting System and Process for Use with Multiple Disparate
Database

Christopher M. Ruby
Chase N. Tessman
Michael R. Langolf

U.S.
10/957,689

10/5/2004

Management and Reporting System and Process for Use with Multiple Disparate
Database

Christopher M. Ruby
Chase N. Tessman
Michael R. Langolf

U.S.
11/141,209

6/1/2005

Call Center Services System and method

Dale Pickford

U.S.
11/301,247

12/13/2005

Product Optimizer

Christopher Kennedy
William Erbey
Bryan `Hurley

U.S.
11/727,225

4/4/2003

Method and Apparatus for Providing Selective Access to Information

Scott William Anderson

U.S.
11/803,306

5/22/2006

Method and system for Loan Closing

William Erbey
Christopher
Kennedy
Bryan Hurley


--------------------------------------------------------------------------------




 

 

 

 

U.S.
11/802,308

5/22/2007

Method And System For Exchange

William Erbey
Christopher Kennedy
Bryan Hurley
Andrew Combs

U.S.
12/111,714

04/29/2008 (parent filing 12/08/2003)

Expense Tracking, Electronic Ordering, Invoice Presentment, and Payment System
and Method

William C. Erbey
Russell Bulman
Robert J. Leist
Mary Edgecomb
Donald Vetal
Armand Bonola
Stephanie Hudson
Jeffrey Neufeld
Debra Toussaint-Blackman
Rosemary Weaver
Sandra Blum
Federico Bucspun

U.S.
12/335,196

12/15/2008

Vendor Assurance

Christopher Kennedy
Bryan Hurley

U.S. utility

Unfiled

Method and System for Collections Optimization

William C. Erbey
Ron Faris
Ashish Pandey
Amanjeet Saluja
Deepak Dhayanithy
Saurav Chawla
Seth Carter

U.S.
12/334,168

12/12/2008

Ocwen Exchange

Christopher Kennedy


--------------------------------------------------------------------------------




 

 

 

 

U.S.
12/404,958

3/16/2009

EXPENSE TRACKING, ELECTRONIC ORDERING, INVOICE PRESENTMENT, AND PAYMENT SYSTEM
AND METHOD

Russell Bulman; Sandra Blum

U.S.
60/163,228

3/25/2009

APPARATUS AND METHOD FOR MODELING LOAN ATTRIBUTES

SALUJA, Amanjeet;
GUPTA, Ankush;
DHAYANITHY, Deepak;
GUGLANI, Raman;

IN
2743 MUM 2008

12/31/2008

Method and System for Collections Optimization

William C. Erbey
Ron Faris
Ashish Pandey
Amanjeet Saluja
Deepak Dhayanithy
Saurav Chawla
Seth Carter

IN
979 MUM 2009

4/15/2009

APPARATUS AND METHOD FOR MODELING LOAN ATTRIBUTES

SALUJA, Amanjeet;
GUPTA, Ankush; DHAYANITHY, Deepak;
GUGLANI, Raman;


--------------------------------------------------------------------------------



Part B to Schedule II of Intellectual Property Agreement:

Trademarks

 

 

 

 

Trademarks

Registered

Country

Trademark

Reg. No.

Class

European Community

REALSynergy & Design (Black & White)

6380951

09, 36, 38

European Community

REALSynergy Logo (Black & White)

6380943

09, 36, 38

European Community

REALTRANS

1174531

38

European Community

REALTRANS & Arrow Design

1174515

38

European Community

REALTRANS.COM

1174440

38

European Community

WWW.REALTRANS.COM

1174473

38

Japan

REALSAMM

4690653

09

Switzerland

REALPORTAL

578928

09, 42

Switzerland

REALSAMM

578931

09

Switzerland

REALSERVICING

578930

09, 42

Switzerland

REALSynergy & Design (Black & White)

569462

09

Switzerland

REALSynergy Logo (Black & White)

569461

09

Switzerland

REALTRANS

578929

38

Taiwan

REALSAMM

092007306

09

United States of America

REALPORTAL

3333964

09, 42

United States of America

REALREMIT

3083245

09

United States of America

REALREMIT

3283741

38

United States of America

REALREMIT

3493927

35, 36

United States of America

REALSAMM

2863435

09

United States of America

REALSERVICING

2813709

09, 42


--------------------------------------------------------------------------------




 

 

 

 

United States of America

REALSYNERGY

2729544

09

United States of America

REALSynergy & Design (Black & White)

3481637

09

United States of America

REALSynergy Logo (Black & White)

3334360

09

United States of America

REALTRANS

2470168

38

United States of America

WE MAKE YOUR LOANS WORTH MORE

3410572

35, 36

Pending

Country

Mark

App. No.

Class

European Community

THINKING AHEAD. DELIVERING TODAY.

8210155

09, 35, 36, 38, 42

European Community

REALDOC

8216673

09, 39, 42

India

THINKING AHEAD. DELIVERING TODAY.

1804060

09, 35, 36, 38, 42

India

REALDOC

1807108

09, 39, 42

India

REALPORTAL

1701114

09, 42

India

REALREMIT

1701116

09, 35, 36, 38

India

REALSAMM

1701113

09

India

REALSERVICING

1701115

09, 42

India

REALSYNERGY

1701111

09

India

REALSynergy & Design (Black & White)

1613797

09

India

REALSynergy Logo (Black & White)

1613796

09

India

REALTRANS

1701112

38

Norway

THINKING AHEAD. DELIVERING TODAY.

 

09, 35, 36, 38, 42

Switzerland

THINKING AHEAD. DELIVERING TODAY.

 

09, 35, 36, 38, 42

Switzerland

REALDOC

506092009

09, 39, 42

Switzerland

REALREMIT

583202008

09, 35, 36, 38

Switzerland

REALSYNERGY

583182008

09

Turkey

THINKING AHEAD. DELIVERING TODAY.

 

09, 35, 36, 38, 42

United States of America

HELPING HOMEOWNERS IS WHAT WE DO!

77/103348

35, 36


--------------------------------------------------------------------------------




 

 

 

 

United States of America

REALDOC

77/596166

09, 39, 42

United States of America

THE LEADER IN LOSS MITIGATION!

77/125656

35, 36

United States of America

THINKING AHEAD. DELIVERING TODAY.

77/593386

09, 35, 36, 38, 42

Uruguay

THINKING AHEAD. DELIVERING TODAY.

401.096

09, 35, 36, 38, 42


 

 

Unregistered
Trademarks

Location

RECOVER MORE!

http://www.ocwenbusiness.com/nci.cfm#,
http://www.ocwenbusiness.com/

CLOSE MORE LOANS!

http://www.ocwenbusiness.com/bs_loanprocessing.cfm,
http://www.ocwenbusiness.com/

 

 

(GLOBAL SERVICING SOLUTIONS LOGO) [img001.jpg]

http://www.globalservicingsolutions.com/

 

 

GLOBAL SERVICING SOLUTIONS

http://www.globalservicingsolutions.com/

GLOBAL EXPERIENCE … LOCAL EXPERTISE

http://www.globalservicingsolutions.com/

REALSynergyPLUS

http://www.globalservicingsolutions.com/technology.html

REALResolution

http://www.ocwenbusiness.com/documents/pdf/Moody_s.pdf


--------------------------------------------------------------------------------



Part C to Schedule II of Intellectual Property Agreement:

Domain Names

 

Domain Names

ora-rmsi.com

pmos-llc.com

premiumtitleservices.com

realportal.com

realremit.com

realsamm.biz

realsamm.com

realservicing.biz

realservicing.net

realtrans.biz

realtrans.com

realtrans.info

realtrans.net

synergysoftware.com


--------------------------------------------------------------------------------



Part D to Schedule II of Intellectual Property Agreement:

Copyrights

 

 

 

Registered Copyrights

Title of Work

Registration No.

Registration Date

IMAP software

TXu000999586

May 22, 2001


--------------------------------------------------------------------------------




 

 

Unregistered Copyrights

Title of Material

Location

BROCHURES/GUIDES/PAPERS

 

Outsourcing for Maximum Returns: Four rules for moving beyond cost cutting to
strategic market advantage

http://www.ocwenbusiness.com/BPO/bs_bpo.cfm#

Hybrid Outsourcing Solutions: A case study on what one top loan originator did
to slash underwriting costs

http://www.ocwenbusiness.com/BPO/bs_bpo.cfm#

Mortgage Industry Outsourcing Survey: What the Mortgage Industry Players Really
Think

http://www.ocwenbusiness.com/BPO/bs_bpo.cfm#

Commercial Outsourcing White Paper

http://www.ocwenbusiness.com/BPO/bs_resources.cfm

Monthly newsletters

http://www.ocwenbusiness.com/

Your Guide to Understanding Mortgage

http://www.ocwencustomers.com/documents/pdf/Servicing_Brochure.pdf

Money Management 101

http://www.ocwencustomers.com/documents/pdf/UandM_Credit.pdf

Making Timely Mortgage Payments

http://www.ocwencustomers.com/documents/pdf/Timely_Payments.pdf

Understanding Your Credit Score

http://www.ocwencustomers.com/em_credit_score.cfm

Ocwen’s 15 Point Loan Servicing Customer Commitment Plan

http://www.ocwencustomers.com/cp_cc.cfm

Global Servicing Solutions Canada Corp. Secures First Master Servicing Contract

http://www.globalservicingsolutions.com/Press/OCN-08-02f.pdf

Global Servicing Solutions LLC Establishes Loan and Real Estate Servicing Office
in Canada

http://www.globalservicingsolutions.com/Press/ocn1118f.pdf

Global Servicing Solutions Canada Corp. Receives S&P Commercial Mortgage
Servicer Rating

http://www.globalservicingsolutions.com/Press/ocn0223f.pdf

US - Structured Finance Servicer Evaluation - Commercial Mortgage Servicer :
Ocwen

http://www.globalservicingsolutions.com/Press/OcwenV3.pdf

Ocwen Live Wire Newsletters (June 2007 - October 2007)

http://www.ocwenbusiness.com/documents/doc/June_2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/July_2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/August_2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/September_2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/October_2007_Livewire.doc

SOFTWARE

 

REALTrans

Ocwen-India

REALSAMM

Ocwen-India

REALSynergy

Ocwen-India


--------------------------------------------------------------------------------




 

 

REALPortal

Ocwen-India

REALRemit

Ocwen-India

REALServicing

Ocwen-India

REALResolution

Ocwen-India

REALDoc

Ocwen-India

CIS (Customizable Imaging System)

Ocwen-India

WEBSITES

 

globalservicingsolutions.com

 

ora-rmsi.com

 

realportal.com

 

realtrans.com

 


--------------------------------------------------------------------------------



Part E to Schedule II of Intellectual Property Agreement:

Trade Secrets

 

Trade Secrets

REALTrans

ORA Web Portal

REALB2B

REALRemit

REALSAMM

REALSynergy

REALPortal

REALServicing

REALResolution (including Loss Mitigation, Foreclosure, Bankruptcy, Eviction,
Title Resolution, Mortgage Insurance, Accretion, Mortgage Insurance Reporting,
LRM, HMP, REO)

REALDoc

CIS (Customizable Imaging System)

Collection Scripting System

ACCESS Collection System

Integrated Telephony Solution (includes IVR integration)

Customer Relationship Expert (CRE)

Property Manager

Appraisal Manager (part of REALTrans extension)

REALBid (Bid, Auction and Listing site)

Stage V Reporting database and data transformations

Integrations to Ocwen.com website from REAL applications

Matrix

Collateral Management System

PMO (Project Management Office)

SharePoint Repository

Integration of REAL applications with external applications

Full U.S. application based on 61/064,605 (00153) titled Expense Tracking,
Electronic Ordering and Payment System and Method; inventors R. Bulman and S.
Blum (due date for filing March 14, 2009)

Method and System for Collections Optimization (unfiled patent);

Pre-payment and Default Model (unfiled patent);

Housing Price Index Model

AVRM Model

Behavioral Sciences-Based Call Scripting

Strategic Tracking and Reporting Dashboard

Collector Effectiveness Model for Training and Personnel Selection

Account Scoring Model for Unsecured Collections

Segmentation Model for Unsecured Collections

Optimal Resolution Model for Unsecured Collections


--------------------------------------------------------------------------------



EXHIBIT A

INTELLECTUAL PROPERTY ASSIGNMENT

          WHEREAS, OCWEN FINANCIAL CORPORATION, a Florida corporation,
(“ASSIGNOR”), having a place of business at: 1661 Worthington Road, Suite 100,
West Palm Beach, FL 33409, USA, is either the direct or indirect owner of all
right, title, and interest in and to certain intellectual property, consisting
of all domestic and foreign patents, copyrights, trade names, domain names,
trademarks, service marks, registrations and applications for any of the
foregoing, databases, mask works, inventions, processes, know-how, procedures,
computer applications, programs and other software, including operating
software, network software, firmware, middleware, design software, design tools,
systems documentation, manuals, and instructions, and other proprietary
information, technical and other data, trade secrets, confidential or
proprietary information, lists, documents, and other proprietary rights,
including without limitation those contained on the attached schedule and those
set forth in Exhibits A-D (collectively, the “Intellectual Property”) used in
connection with ASSIGNOR’s business as it relates to business process and
knowledge process outsourcing; and

          WHEREAS, ALTISOURCE Solutions S.à r.l., a société à responsabilité
limitée organized under the laws of Luxembourg (“ASSIGNEE”), seeks to acquire
all right, title, and interest in and to the Intellectual Property, including
the goodwill represented thereby, and all applications and registrations for the
Intellectual Property;

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor does hereby assign to
Assignee all right, title, and interest in and to the Intellectual Property,
including all applications and registrations for the Intellectual Property,
together with the goodwill of the business symbolized by the Intellectual
Property, and the right to sue for and collect all awards, proceeds, and
compensation accruing for past infringements of the Intellectual Property. In
furtherance hereof, Assignor and Assignee hereby agree to execute all necessary
documents to accomplish this Assignment, including executing documents that are
substantially in the forms attached hereto as follows:

 

 

 

 

Exhibit I - Assignment of Patents

 

 

Exhibit II - Assignment of Trademarks

 

 

Exhibit III - Assignment of Copyrights

 

 

Exhibit IV - Assignment of Domain Names

 


 

 

 

 

 

 

 

ASSIGNOR

 

 

 

 

By:

/s/ Ronald M. Faris 

 

 

Name: Ronald M. Faris

 

 

Title: President

 

 

Date: August 10, 2009


--------------------------------------------------------------------------------



 

 

 

 

ASSIGNEE

 

 

 

 

By:

/s/ William B. Shepro 

 

 

Name:  William B. Shepro

 

 

Title:  Manager

 

 

Date:  August 10, 2009


--------------------------------------------------------------------------------



EXHIBIT I
TO
INTELLECTUAL PROPERTY ASSIGNMENT



Company To Company Assignment
(WORLDWIDE PATENT RIGHTS)

          WHEREAS, Ocwen Financial Corporation (hereinafter referred to as
“ASSIGNOR”), having a place of business at: 1661 Worthington Road, Suite 100,
West Palm Beach, FL 33409, USA, is the owner of the entire right, title and
interest in and to U.S. and foreign Patent Applications and/or U.S. and foreign
Patents attached hereto as Schedule A (the “Patent Rights”) and the inventions
claimed therein (the “Inventions”); and

          WHEREAS, Altisource Solutions S.à r.l. (hereinafter referred to as
“ASSIGNEE”), having a place of business at: 2-8 Avenue Charles De Gaulle, L-1653
Luxembourg, is desirous of acquiring the full and exclusive right in and to said
Inventions and all documents and things relating to the conception, reduction to
practice and/or practice of the Inventions (the “Related Documents”) and the
entire right, title and interest in and to said Patent Rights, including any
Letters Patent which may be granted therefor, in the United States and its
territorial possessions and in any and all foreign countries, including any and
all divisions, continuations, substitutions, renewals, re-examination, extension
and reissues thereof, and any other applications claiming priority thereto;

          NOW, THEREFORE, in consideration of the sum of FIVE DOLLARS ($5.00),
the receipt whereof is hereby acknowledged, and for other good and valuable
consideration, ASSIGNOR, by these presents, does sell, assign and transfer unto
said ASSIGNEE the full and exclusive right in and to said Inventions, Patent
Rights, and Related Documents in the United States and its territorial
possessions and in all foreign countries and the entire right, title and
interest, including the right to sue for past infringement, if any, and all
rights pursuant to 35 U.S.C. §154, in and to any and all Letters Patent which
may be granted therefor in the United States and its territorial possession and
in any and all foreign countries and in and to any and all divisions,
continuations, substitutions, renewals, re-examination, extension and reissues
thereof, and any other applications claiming priority thereto;

          ASSIGNOR hereby authorizes and requests the Patent Office Officials in
the United States and its territorial possessions and in any and all foreign
countries to issue any and all of said Letters Patent, when granted, to said
ASSIGNEE as the assignee of the entire right, title and interest in and to the
same, for the sole use and behoof of said ASSIGNEE and said

--------------------------------------------------------------------------------



ASSIGNEE’s successors and assigns, to the full end of the term for which said
Letters Patent may be granted, as fully and entirely as the same would have been
held by ASSIGNOR had this assignment and sale not been made.

 

 

 

 

ASSIGNOR:

 

OCWEN FINANCIAL CORPORATION

 

 

 

 

Date:

 

 

 

 

August 10, 2009

 

/s/ Ronald M. Faris

 

 

 

By:  Ronald M. Faris

 

 

 

Title:  President

 

 

 

 

ASSIGNEE:

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

Date:

August 10, 2009

 

/s/ William B. Shepro

 

 

 

 

 

 

 

By: William B. Shepro

 

 

 

Title:  Manager


--------------------------------------------------------------------------------



SCHEDULE A
TO
Company To Company Assignment
(WORLDWIDE PATENT RIGHTS)

 

 

 

 

Patents

Issued

U.S. PTO Patent No.

Issue Date

Title

Inventors

7,412,418

8/12/2008

Expense Tracking, Electronic Ordering, Invoice Presentment, and Payment System
and Method

William C. Erbey, Russell Bulman, Robert J. Leist, Mary Edgecomb, Donald Vetal,
Armand Bonola, Stephanie Hudson, Jeffrey Neufeld, Debra Toussaint-Blackman,
Rosemary Weaver, Sandra Blum, Federico Bucspun

Pending

Ser. No.

Filing Date

Title

Inventors

U.S.
10/918,699

8/16/2004

Method and System for Providing Customer Relations Information

William C. Erbey, Scott Paul Conradson

U.S.
10/937,879

9/10/2004

Method and System for Vendor Management

Ralph J. Behmoiras
William C. Erbey
Arthur J. Castner
Christopher Kennedy
Keith S. Reno

U.S.
09/512,845

2/25/2000

Method for Workflow Processing Through Computer Network

Ravi Ramanathan
Edmund M. Johnson
Michael A. Graves

U.S.
10/408,079

4/4/2003

Method and Apparatus for Providing Selective Access to Information

Scott William Anderson


--------------------------------------------------------------------------------




 

 

 

 

U.S.
10/102,104

3/19/2002

Management and Reporting System and Process for Use with Multiple Disparate
Database

Christopher M. Ruby
Chase N. Tessman
Michael R. Langolf

U.S.
10/957,689

10/5/2004

Management and Reporting System and Process for Use with Multiple Disparate
Database

Christopher M. Ruby
Chase N. Tessman
Michael R. Langolf

U.S.
11/141,209

6/1/2005

Call Center Services System and method

Dale Pickford

U.S.
11/301,247

12/13/2005

Product Optimizer

Christopher Kennedy
William Erbey
Bryan Hurley

U.S.
11/727,225

4/4/2003

Method and Apparatus for Providing Selective Access to Information

Scott William Anderson

U.S.
11/803,306

5/22/2006

Method and system for Loan Closing

William Erbey
Christopher Kennedy
Bryan Hurley


--------------------------------------------------------------------------------




 

 

 

 

U.S.
11/802,308

5/22/2007

Method And System For Exchange

William Erbey
Christopher Kennedy
Bryan Hurley
Andrew Combs

U.S.
12/111,714

04/29/2008 (parent filing 12/08/2003)

Expense Tracking, Electronic Ordering, Invoice Presentment, and Payment System
and Method

William C. Erbey
Russell Bulman
Robert J. Leist
Mary Edgecomb
Donald Vetal
Armand Bonola
Stephanie Hudson
Jeffrey Neufeld
Debra Toussaint-Blackman
Rosemary Weaver
Sandra Blum
Federico Bucspun

U.S.
12/335,196

12/15/2008

Vendor Assurance

Christopher Kennedy
Bryan Hurley

U.S. utility

Unfiled

Method and System for Collections Optimization

William C. Erbey
Ron Faris
Ashish Pandey
Amanjeet Saluja
Deepak Dhayanithy
Saurav Chawla
Seth Carter

U.S.
12/334,168

12/12/2008

Ocwen Exchange

Christopher Kennedy


--------------------------------------------------------------------------------




 

 

 

 

U.S.
12/404,958

3/16/2009

EXPENSE TRACKING, ELECTRONIC ORDERING, INVOICE PRESENTMENT, AND PAYMENT SYSTEM
AND METHOD

Russell Bulman; Sandra Blum

U.S.
60/163,228

3/25/2009

APPARATUS AND METHOD FOR MODELING LOAN ATTRIBUTES

SALUJA, Amanjeet; GUPTA, Ankush; DHAYANITHY, Deepak; GUGLANI, Raman;

IN
2743 MUM 2008

12/31/2008

Method and System for Collections Optimization

William C. Erbey
Ron Faris
Ashish Pandey
Amanjeet Saluja
Deepak Dhayanithy
Saurav Chawla
Seth Carter

IN
979 MUM 2009

4/15/2009

APPARATUS AND METHOD FOR MODELING LOAN ATTRIBUTES

SALUJA, Amanjeet; GUPTA, Ankush; DHAYANITHY, Deepak; GUGLANI, Raman;


--------------------------------------------------------------------------------



EXHIBIT II
TO
INTELLECTUAL PROPERTY ASSIGNMENT



TRADEMARK ASSIGNMENT

          WHEREAS, Ocwen Financial Corporation, a Florida corporation, having a
place of business at 1661 Worthington Road, West Palm Beach, Florida 33409
(hereinafter “ASSIGNOR”), is the owner of all right, title, and interest in,
under and to the trademarks listed in Schedule A attached hereto (hereinafter
the “Trademarks”); and

          WHEREAS Altisource Solutions S.à r.l., a société à responsabilité
limitée organized and existing under the laws of Luxembourg, having a place of
business at 2-8 Avenue Charles De Gaulle, L-1653 Luxembourg (hereinafter
“ASSIGNEE”), is desirous of acquiring said Trademarks and the registrations and
applications therefor, along with the goodwill of the business pertaining
thereto.

          NOW, THEREFORE, for the sum of FIVE DOLLARS ($5.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, said ASSIGNOR does hereby assign unto the said ASSIGNEE all right,
title and interest in, under and to the said Trademarks, together with the
goodwill of the business symbolized by the trademarks, the right to bring suit
and recover damages for past infringement, and the registrations and
applications therefor. ASSIGNOR hereby agrees to execute any additional
documents to accomplish this Assignment.

 

 

 

 

ASSIGNOR:

 

OCWEN FINANCIAL CORPORATION

 

 

 

 

Date:

August 10, 2009

 

/s/ Ronald M. Faris

 

 

 

 

 

 

 

By: Ronald M. Faris

 

 

 

Title: President

 

 

 

 

ASSIGNEE:

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

Date:

August 10, 2009

 

/s/ William B. Shepro

 

 

 

 

 

 

 

By: William B. Shepro

 

 

 

Title: Manager


--------------------------------------------------------------------------------



SCHEDULE A
TO
TRADEMARK ASSIGNMENT

 

 

 

 

Trademarks

Registered

Country

Trademark

Reg. No.

Class

European Community

REALSynergy & Design (Black & White)

6380951

09, 36, 38

European Community

REALSynergy Logo (Black & White)

6380943

09, 36, 38

European Community

REALTRANS

1174531

38

European Community

REALTRANS & Arrow Design

1174515

38

European Community

REALTRANS.COM

1174440

38

European Community

WWW.REALTRANS.COM

1174473

38

Japan

REALSAMM

4690653

09

Switzerland

REALPORTAL

578928

09, 42

Switzerland

REALSAMM

578931

09

Switzerland

REALSERVICING

578930

09, 42

Switzerland

REALSynergy & Design (Black & White)

569462

09

Switzerland

REALSynergy Logo (Black & White)

569461

09

Switzerland

REALTRANS

578929

38

Taiwan

REALSAMM

092007306

09

United States of America

REALPORTAL

3333964

09, 42

United States of America

REALREMIT

3083245

09

United States of America

REALREMIT

3283741

38

United States of America

REALREMIT

3493927

35, 36

United States of America

REALSAMM

2863435

09

United States of America

REALSERVICING

2813709

09, 42


--------------------------------------------------------------------------------



 

 

 

 

United States of America

REALSYNERGY

2729544

09

United States of America

REALSynergy & Design (Black & White)

3481637

09

United States of America

REALSynergy Logo (Black & White)

3334360

09

United States of America

REALTRANS

2470168

38

United States of America

WE MAKE YOUR LOANS WORTH MORE

3410572

35, 36

Pending

Country

Mark

App. No.

Class

European Community

THINKING AHEAD. DELIVERING TODAY.

8210155

09, 35, 36, 38, 42

European Community

REALDOC

8216673

09, 39, 42

India

THINKING AHEAD. DELIVERING TODAY.

1804060

09, 35, 36, 38, 42

India

REALDOC

1807108

09, 39, 42

India

REALPORTAL

1701114

09, 42

India

REALREMIT

1701116

09, 35, 36, 38

India

REALSAMM

1701113

09

India

REALSERVICING

1701115

09, 42

India

REALSYNERGY

1701111

09

India

REALSynergy & Design (Black & White)

1613797

09

India

REALSynergy Logo (Black & White)

1613796

09

India

REALTRANS

1701112

38

Norway

THINKING AHEAD. DELIVERING TODAY.

 

09, 35, 36, 38, 42

Switzerland

THINKING AHEAD. DELIVERING TODAY.

 

09, 35, 36, 38, 42

Switzerland

REALDOC

506092009

09, 39, 42

Switzerland

REALREMIT

583202008

09, 35, 36, 38

Switzerland

REALSYNERGY

583182008

09

Turkey

THINKING AHEAD. DELIVERING TODAY.

 

09, 35, 36, 38, 42

United States of America

HELPING HOMEOWNERS IS WHAT WE DO!

77/103348

35, 36


--------------------------------------------------------------------------------



 

 

 

 

United States of America

REALDOC

77/596166

09, 39, 42

United States of America

THE LEADER IN LOSS MITIGATION!

77/125656

35, 36

United States of America

THINKING AHEAD. DELIVERING TODAY.

77/593386

09, 35, 36, 38, 42

Uruguay

THINKING AHEAD. DELIVERING TODAY.

401.096

09, 35, 36, 38, 42


--------------------------------------------------------------------------------



EXHIBIT III
TO
INTELLECTUAL PROPERTY ASSIGNMENT

ASSIGNMENT OF COPYRIGHT

          WHEREAS, Ocwen Financial Corporation, a Florida corporation, having a
place of business at 1661 Worthington Road, West Palm Beach, Florida 33409
(hereinafter “ASSIGNOR”) owns the copyright in and to the work(s) shown on the
attached Schedule A (hereinafter “the Work(s)”) and has agreed to transfer to
Altisource Solutions S.à r.l., a société à responsabilité limitée organized and
existing under the laws of Luxembourg, having a place of business at 2-8 Avenue
Charles De Gaulle, L-1653 Luxembourg (hereinafter “ASSIGNEE”) all right, title,
and interest in and to the Work(s); and

          WHEREAS, ASSIGNEE desires to acquire all right, title, and interest in
and to the Work(s).

          NOW, THEREFORE, for FIVE DOLLARS ($5.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
ASSIGNOR hereby assigns and transfers to ASSIGNEE, its successors and assigns,
the entire right, title, and interest that ASSIGNOR owns or may be deemed to own
in and to the copyright(s) in the Work(s) throughout the world, and the right to
sue for and collect all awards, proceeds, and compensation accruing for past
infringements of the copyright(s) in the Work(s). In furtherance hereof,
ASSIGNOR hereby agrees to execute any additional documents to accomplish this
transfer.

 

 

 

 

ASSIGNOR:

 

OCWEN FINANCIAL CORPORATION

 

 

 

 

Date:

August 10, 2009

 

/s/ Ronald M. Faris

 

 

 

 

 

 

 

By:  Ronald M. Faris

 

 

 

Title:  President

 

 

 

 

ASSIGNEE:

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

Date:

August 10, 2009

 

/s/ William B. Shepro

 

 

 

 

 

 

 

By: William B. Shepro

 

 

 

Title: Manager


--------------------------------------------------------------------------------



SCHEDULE A
TO
ASSIGNMENT OF COPYRIGHT

 

 

 

Registered Copyrights

Title of Work

Registration No.

Registration Date

IMAP software

TXu000999586

May 22, 2001


--------------------------------------------------------------------------------



EXHIBIT IV
TO
INTELLECTUAL PROPERTY ASSIGNMENT

DOMAIN NAME ASSIGNMENT

          WHEREAS, Ocwen Financial Corporation, a Florida corporation
(“ASSIGNOR”), has registered and is the current owner of the domain names listed
in Schedule A (the “Domain Names”);

          WHEREAS, ASSIGNOR desires to transfer to Altisource Solutions S.à
r.l., a société à responsabilité limitée of Luxembourg (“ASSIGNEE”), all right,
title, and interest in and to said Domain Names; and

          WHEREAS, ASSIGNEE is desirous of acquiring said Domain Names.

          NOW, THEREFORE, for the sum of FIVE DOLLARS ($5.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, ASSIGNOR hereby assigns, transfers, and conveys to ASSIGNEE, its
successors, transferees, and assignees, all of ASSIGNOR’s right, title, and
interest in and to said Domain Names. ASSIGNOR hereby agrees to execute any
additional documents to accomplish this Assignment.

 

 

 

 

ASSIGNOR:

 

OCWEN FINANCIAL CORPORATION

 

 

 

 

Date:

August 10, 2009

 

/s/ Ronald M. Faris

 

 

 

 

 

 

 

By: Ronald M. Faris

 

 

 

Title:  President

 

 

 

 

ASSIGNEE:

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

Date:

August 10, 2009

 

/s/ William B. Shepro

 

 

 

 

 

 

 

By: William B. Shepro

 

 

 

Title:  Manager


--------------------------------------------------------------------------------



SCHEDULE A
TO
DOMAIN NAME ASSIGNMENT

 

Domain Names

alti-ltd.com

altiportfoliosolutions.com

alti-ps.com

altisource.ch

altisourcelimited.com

altisource-ltd.com

altisourceportfoliosolution.com

altisource-ps.com

altisource-pslimited.com

altisourceus.com

ora-rmsi.com

pmos-llc.com

premiumtitleservices.com

realportal.com

realremit.com

realsamm.biz

realsamm.com

realservicing.biz

realservicing.net

realtrans.biz

realtrans.com

realtrans.info

realtrans.net

synergysoftware.com

Alitsourcebid.com

Alitsourcebid.net

Alitsourcebid.org

Alitsourcebid.us

Alitsourcebid.biz

Altisourcebid.com

Altisourcebid.net

Altisourcebid.org

Altisourcebid.us

Altisourcebid.biz

Altisourcehomes.com

Altisourcehomes.net

Altisourcehomes.us

Altisourcehomes.org

Altisourcehomes.biz

Altisource-homes.com

Altisource-homes.net

Altisource-homes.us

Altisource-homes.org

Altisource-homes.biz


--------------------------------------------------------------------------------



 

AltisourceHome.com

Altisourcehome.net

Altisourcehome.us

Altisourcehome.org

Altisourcehome.biz

altisource.eu

altisourceportfoliosolutions.eu

altisource.lu

altisourceportfoliosolutions.lu

altisourceportfoliosolutions.ch

altisource.in

altisourceportfoliosolutions.in

altisource.ca

altisourceportfoliosolutions.ca

altisource.com.mx

altisourceportfoliosolutions.com.mx

altisource.cn

altisourceportfoliosolutions.cn

altisource.tw

altisourceportfoliosolutions.tw

altisource.hk

altisourceportfoliosolutions.hk

altisource.co.nz

altisourceportfoliosolutions.co.nz

altisource.ru

altisourceportfoliosolutions.ru

altisource.net

altisourceportfoliosolutions.net

altisource.org

altisourceportfoliosolutions.org

altisourceportfoliosolution.com

globalservicingsolutions.com


--------------------------------------------------------------------------------